Case 1:18-cv-00094-MAC-KFG Document 18 Filed 11/26/18 Page 1 of 9 PageID #: 175



                                                 rx, ! ij           i
                                                           i i j)
                     I 4 € "£               u -s , ii r rri
                                         &/ c-.' ' -i i     ¦
                                                                c n;
                                                                 i


                                                            7
                                                          ' /       4>       A v hJ e    t
                                              r W'r
koa              Mac/a     , e; , 4~ /
                 c/             *j-h
                                         BY
                                         oEPUi

                         o j       e l's s '          c 4f j }, /x ; y                       //
                                                       fc/ty/h -c

                                                   ~r
 s h /)4Ar iJ                            f 1       aJL&JI ./h T'                               oc


/c-          £ii


                                                                        j\ s Jbi 9'$ini £sL~- b   ~




yb ~?        ~   lx t     l.                       jyj~%




                                         f /LS Jme/
                                                  fhr JiJ       )

      » e,



                                          Jt
                                   .4J £b         /                                e<H I Lo/tr
                                                                                                  .   I   /
                                       J Jsstbs - yb                                         §UA @6u4l
   <4Jb jA i dysf) <jb-
      y          b    } /h y             4    * z         t y -y&y ; 6iuyfcz r
    Case 1:18-cv-00094-MAC-KFG Document 18 Filed 11/26/18 Page 2 of 9 PageID #: 176
                                                                               J2-




                                                           ( /& ii rf~~~t f/ /hy ( &a £z\£                                             l

                                   --< 2                   _                  7r             * (j Jiji-                                z        l. y ~<-


C S               s-               O i L                 -uJy                  / / °                .1. t                   j&fff

                  M         Tfc                 .,->/I!' J                    t i 1 . zfe-l                             y x           /f-        A       3

rr
 - , ,t
                  >- /                   i                   ¦                      , c                               iji/                      j/ / "                    "
                                                                                                    *»       H        > /
                                                                                                                                    *, >                 /
J / .             we                     _/ /   M\                                           -U-t                ..         _    ACi*.
                                                                                                                                * /l f
,. . ¦
                                              Zi                                    i U-v                i/ j-/l
                                                                                                             A t         > t j
                                                                                                                       ,..y
                                                                                                                                /          u
                                                                                                                                      1 _ • i
                                                                                                                                                     -v±:        y

                                                                                             X
                         * - J T



                                                                              2L
    f1        ?    l!
    f'ici >u y ytt-Viu sZ
                                          ,     ? „
                                                                 f ~ '-       - 2                  i,.   j
                                                                                                             / 1      l z   .   >.Z

          r I
                                    . MMM i A / C/u yt/ y Az£~uM i
'         iU           j   JLU                / jA
                                                                    j     '                  „     uAsC-'-a                         iiy         > ./         /„ _

                                                     y                                  //
    (ZyL %,y t c M yp:                                L tf cz                       ,
                                                                                                                                               ;¦    '//'f
          f , r            A *
    y                 i                  r Z -n Z- ~                                             z :     y~            -~y-<y :                , 'A .A

                                   /l                                     /!                       A                                        7          z7
         / kU :             - Z f,
                                  -
                                                    A%j .iz             -Zt i Szr Aiyy x                                / ).        y AC             -'_joz .


         ix
                       ;            h
                                   fy                    A i yiii             7Zt ~ y- A                              y M / sA / nu A y                          zz/ *,



                                                                    iz:
                                                ,/                                               ,z ,
              /   .        -       -



                             j          - w                                     L ,                          z        //,       z:         -    -c           .yy ) i <.
                            <           /
                  -,i-              ./                                                                                ¦ . . - -        ¦ kZ „
    /AjtZ-fX,


                               - /'S



                               \                   -<. - , -Z, •- * <                        . •             ? ,¦ /                   y     •    / - k       - f <
Case 1:18-cv-00094-MAC-KFG Document 18 Filed 11/26/18 Page 3 of 9 PageID #: 177
Case 1:18-cv-00094-MAC-KFG Document 18 Filed 11/26/18 Page 4 of 9 PageID #: 178
 Case 1:18-cv-00094-MAC-KFG Document 18 Filed 11/26/18 Page 5 of 9 PageID #: 179
                                                                                         i-




                                                                9 , A
                      f '                        , l,*.        -l KJ                                                                                      f\Q A ,



                  f-t a- _ (                 srr *i                                                                    l& 9y <s                                i-     ' 4


 -' ' >                                                                f                 ,           f



                                             -



                      ,       Y li                                                   '
                                                                                                                                          /


                                                                                    /Cf                       c it                    i        v      fiC.' <T7 /
                                                                                    '3f-
                                                                                                                                                              -/ '-i _ _ .

          ,    1            ,,    ,               _/            ~T             i ./ i„ ,, /,
                                                      J/ e
                                                          /'
J         C       -       t    - i c. |                                JfA                                                                                              t              -S- -


          l-_ i       --fj~,         ll                                                                                                         $JJ                                    rl


                          ? S>                                 , -x , (


                                                                                             y/          i
                                                                                                          t
                                                                                                              P
                                                                                                              i t


                                                           t   t l i&e C
                                                                                                                      J* *
                                                                                                                                  J-
                                                                                                                                                                                         y
                                                                   /       i    /                                                             - t s*~ /        *-*<»¦ /
                                      ti .
                          -          i'fe/
               '                                                                         f                                            /f        .    >              4       L,
                                                                       V


                                                                             <- * /-«/                                        /   -                                 -c ;


                                                                                                              ;X             r
    -XX ¦ -                       /.-,
                                             ¦   1 /L; ,.i                                                                   / 5,
                                                  /
?          ..             _   /                  /|           *        «_
 ' *       ~ t            4 ¦ - )                 -        i*. i        -
                                                                                              < T *V                                                -i -44-
                                                                                               I
                                                                                                          '
               aO             X                           - A - '¦-.                     14 /1 :-A            !       1                                     rw»                  f-A


                              -/x,               t/                                  X /                               ¦     ,¦
                                                                                                                  «- ? <r i,. - '_
                                                                                                                                                          • - , „ j ,~L-i
                                                                                                                                                           /XL t - 4 //--'-- .. > tL
           /   i*                 / /                                                                             /
                      £t ;d /X                     :.: -
                                                                                                                                                                        yv j£          X#X-
Case 1:18-cv-00094-MAC-KFG Document 18 Filed 11/26/18 Page 6 of 9 PageID #: 180
                                        &
Case 1:18-cv-00094-MAC-KFG Document 18 Filed 11/26/18 Page 7 of 9 PageID #: 181
Case 1:18-cv-00094-MAC-KFG Document 18 Filed 11/26/18 Page 8 of 9 PageID #: 182
      Case 1:18-cv-00094-MAC-KFG Document 18 Filed 11/26/18 Page 9 of 9 PageID #: 183



F "




              •
          )
              s




                                                  X f ' ?

                                                              x
                                                            V" -

                                                                   Ci
                                                              r
